

115 S1594 IS: Protecting American Jobs Act
U.S. Senate
2017-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1594IN THE SENATE OF THE UNITED STATESJuly 20, 2017Mr. Lee (for himself, Mr. Cruz, Mr. Lankford, Mr. Cotton, Mr. Strange, and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the National Labor Relations Act to modify the authority of the National Labor Relations
			 Board with respect to rulemaking, issuance of complaints, and authority
			 over unfair labor practices.
	
 1.Short titleThis Act may be cited as the Protecting American Jobs Act. 2.Amendments to the National Labor Relations Act (a)Duties of the General Counsel and Administrative Law JudgesThe National Labor Relations Act (29 U.S.C. 151 et seq.) is amended—
 (1)in section 3(d) (29 U.S.C. 153(d)), by striking investigation of charges and issuance of complaints under section 10, and in respect of the prosecution of such complaints before the Board and inserting investigation of allegations under section 10; and
 (2)in section 4(a) (29 U.S.C. 154(a)), by striking the fourth sentence. (b)Clarification of the Board’s rulemaking authoritySection 6 of such Act (29 U.S.C. 156) is amended by adding at the end the following: Such rulemaking authority shall be limited to rules concerning the internal functions of the Board. The Board shall not promulgate rules or regulations that affect the substantive or procedural rights of any person, employer, employee, or labor organization, including rules and regulations concerning unfair labor practices and representation elections..
 (c)Investigatory power and adjudicatory authority over unfair labor practice allegationsSection 10 of such Act (29 U.S.C. 160) is amended— (1)in subsection (a)—
 (A)by striking prevent any person from engaging in and inserting investigate; and (B)by striking This power shall and all that follows through the end of the subsection;
 (2)in subsection (b)— (A)by striking Whenever it is charged and inserting Whenever it is alleged;
 (B)by striking or is engaging in and inserting , is engaging in, or is about to engage in; (C)by striking the Board, or any agent and all that follows through Provided, That no complaint shall issue and inserting the aggrieved person may bring a civil action for such relief (including an injunction) as may be appropriate. Any such civil action may be brought in the district court of the United States where the violation occurred, or, at the option of the parties, in the United States District Court for the District of Columbia. No civil action may be brought;
 (D)by striking charge with the Board and all that follows through prevented from filing such charge and inserting civil action, unless the person aggrieved thereby was prevented from filing such civil action; and (E)by striking Any such complaint may be amended and all that follows through Any such proceeding shall, so far as practicable, and inserting Any proceeding under this subsection shall;
 (3)by striking subsections (c) through (k); (4)by redesignating subsections (l) and (m) as subsections (c) and (d), respectively;
 (5)in subsection (c) (as so redesignated)— (A)by striking Whenever it is charged and inserting Whenever it is alleged;
 (B)in the first sentence, by striking charge and inserting allegation; and (C)by striking such charge is true and that a complaint should issue, he shall and all that follows through the end of the subsection and inserting such allegation is true, the officer or regional attorney shall, on behalf of the Board, submit a written summary of the findings to all parties involved in the alleged unfair labor practice.; and
 (6)in subsection (d) (as so redesignated)— (A)by striking Whenever it is charged and inserting Whenever it is alleged;
 (B)by striking such charge and inserting such allegation; and (C)by striking and cases given priority under subsection (i).
 (d)Conforming amendmentsThe National Labor Relations Act (29 U.S.C. 151 et seq.) is amended— (1)in section 9 (29 U.S.C. 159)—
 (A)in subsection (c)(2), by striking and in no case shall the Board and all that follows through the end of such subsection and inserting a period; (B)by striking subsection (d); and
 (C)by redesignating subsection (e) as subsection (d); (2)in section 3(b) (29 U.S.C. 153(b)), by striking or (e) of section 9 and inserting or (d) of section 9;
 (3)in section 8 (29 U.S.C. 158), by striking 9(e) each place it appears and inserting 9(d); and (4)in section 18 (29 U.S.C. 168), by striking section 10 (e) or (f) and inserting subsection (e) or (f) of section 10, as such subsections were in effect on the day before the date of enactment of the Protecting American Jobs Act,.
 3.RegulationsNot later than 6 months after the date of enactment of this Act, the National Labor Relations Board shall review all regulations promulgated before such date of enactment and revise or rescind any such regulations as necessary to implement the amendment made by section 2(b).